DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The 27 JAN 2021 amendment to claim 1 obviates the objection noted in the previous Office action.
Claim Objections
Claim 21 is objected for typographical errors:
line 4, replace “of bottom” with “of a bottom”.
Appropriate correction is required.
Claim Rejections – 35 USC § 112
See previous Office action for a quotation of 35 U.S.C. 112(b).
Claim 13 and all subsequent depending claims therein are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 13 recites, inter alia, “the first metal interconnect layer and the first barrier layer”. The recitation renders claim 13 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 13. Specifically, the recited portion is amenable to multiple plausible constructions because the relationship, i.e., independent or related, between the recitation and earlier appearing elements is not definite. For example, claim 13, lines 6 and 8. Claim 13 has been interpreted in view of the specification without improperly i.e., claims that are not precise, clear, correct, and unambiguous, fail to inform the public of what constitutes infringement of the claim.
Claim Rejections - 35 USC § 103
See previous Office action for a quotation of 35 U.S.C. 103.
Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as obvious over Zhang et al. (US 20120139114; below, “Zhang” – previously cited) as evidenced in or in view of Casey et al. (US 6878616; below, “Casey” – previously cited) as further evidenced in or in further view of Yang et al. (US 20140367857; below, “Yang” – previously cited 15 FEB 2018 IDS reference). At least “combining prior art elements”, “simple substitution”, “obvious to try”, and “applying a known technique to a known device” rationales support a conclusion of obviousness. MPEP § 2143(A)-(G).
RE 1, Zhang in FIGS. 1A to 3 and related text, e.g., ABSTRACT, paragraphs [0001] to [0018], claims 1-27, discloses an interconnect structure comprising:

    PNG
    media_image1.png
    897
    527
    media_image1.png
    Greyscale
a substrate (220);
a first dielectric layer (210 – e.g., [0011]) comprising (see Casey for underlined) a first silicon carbon nitride (SiCN) layer directly on the substrate (220), a first silicon dioxide layer directly on the first SiCN layer, and a fist hydrogenated silicon-carbide (SiOCH) layer directly on the first silicon dioxide layer;
a first metal interconnect layer (250) in the first dielectric layer (210) and in contact with the substrate 
a first barrier layer (240) disposed between the first dielectric layer (210) and the first metal interconnect layer (250) and between a bottom of the first metal interconnect layer (250) and the substrate (220), the first barrier layer (240) having an upper surface flush (FIGS. 2B, 2C) with the upper surface of the first dielectric layer (210), wherein the first metal interconnect layer (250) and the first barrier layer (240) go through sequentially (see Casey for: the first hydrogenated silicon-carbide (SiOCH) layer, the first silicon dioxide layer, and the first SiCN layer);
a second dielectric layer (e.g., [0012], [0014]. As evidence, cf. Yang’s 127 or 107 of IMD layer 135; below, 107ʹ – [0015], [0024]) on the first dielectric layer (210);
a second metal interconnect layer (e.g., [0012], [0014]. As evidence, cf. Yang’s 117 of IMD layer 135; below 117ʹ) in the second dielectric layer (as evidence, Yang’s 127 or 107ʹ) and in contact with the first metal interconnect layer (250);
a second barrier layer (e.g., [0012], [0014]) disposed between the first metal interconnect layer and the second metal interconnect layer and comprising a bottom in direct contact with the first metal interconnect layer (250),
a graphene layer (260. As evidence, cf. Yang’s 119ʹ, i.e., 119 of IMD layer 135 – [0024]) on the second metal interconnect layer (e.g., [0012], [0014]. As evidence, cf. Yang’s 117ʹ.) and directly contacting an upper surface of the second barrier layer (e.g., [0012], [0014]); and
an amorphous carbon layer (e.g., a-SiCN) on the second dielectric layer (e.g., [0012], [0014]. As evidence, cf. Yang’s 121 in FIGS. 2e to 2h and related text, e.g., 
Zhang discloses the claimed invention except for a first silicon carbon nitride (SiCN) layer directly on a substrate, a first silicon dioxide layer directly on the first SiCN layer, and a fist hydrogenated silicon-oxy-carbide (SiOCH) layer directly on the first silicon dioxide layer, wherein the first metal interconnect layer (250) and the first barrier layer (240) go through sequentially the first hydrogenated silicon-carbide (SiOCH) layer, the first silicon dioxide layer, and the first SiCN layer.

    PNG
    media_image2.png
    421
    536
    media_image2.png
    Greyscale
	Casey, in FIGS. 1-6 and related text, e.g., Abstract, cols. 1-10, teaches a first silicon carbon nitride (SiCN) layer (12 – col. 5, lns. 40-46) directly on a substrate (10), a 
It would have been obvious … to modify Zhang as taught by Casey. This is because the modification provides an interconnect structure that includes a low dielectric constant controlled pore glass material as the interlayer dielectric of the structure (Casey col. 1, lns. 9-12; col. 2, lns. 44-47). Moreover, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
It would have been obvious … to modify Zhang as evidenced in or in view of Casey as taught by Yang. This is because the modification provides an interconnect structure in which a graphene byproduct, i.e., amorphous carbon layer simultaneously formed with the graphene layer, is not removed. Accordingly, the simplified process reduces manufacturing costs and processing time. Moreover, it would have been KSR, 550 U.S. 398 (2007). Rejections of claim 1 and its dependents are based on the combined teachings of Zhang, Casey, and Yang.
RE 2, modified Zhang discloses the interconnect structure of claim 1, wherein the amorphous carbon layer (e.g., a-SiCN) is adjacent to the graphene layer (260). As evidence, cf. Yang’s 121 in FIGS. 2e to 2h and related text, e.g., [0036].
RE 3, modified Zhang discloses the interconnect structure of claim 1, wherein:
the substrate (220) comprises a semiconductor substrate (e.g., [0013]); and
the second dielectric layer ([0012], [0014]) comprises (see Casey for underlined) a second silicon carbon nitride (SiCN) layer.
Zhang discloses the claimed invention except for the second dielectric layer comprising a second silicon carbon nitride layer (SiCN). It would have been obvious … to use a second silicon carbon nitride (SiCN) layer; since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use …. In re Leshin, 125 USPQ 416 (CCPA 1960). As evidence, cf. Casey’s FIGS. 1-6 and related text, e.g., Abstract, cols. 1-10.
Casey, in FIGS. 1-6 and related text, e.g., Abstract, cols. 1-10, teaches a SiCN layer (e.g., 12 – col. 5, lns. 40-46).
It would have been obvious … to modify Zhang as evidenced in or in view of Casey. This is because the modification provides an interconnect structure that includes a low dielectric constant controlled pore glass material as the interlayer dielectric of the structure (Casey col. 1, lns. 9-12; col. 2, lns. 44-47). Moreover, it would have been KSR, 550 U.S. 398 (2007).
RE 4, modified Zhang discloses the interconnect structure of claim 3, wherein the graphene layer (260) is formed on the second metal interconnect layer ([0012], [0014]), and the amorphous carbon layer (e.g., a-SiCN. As evidence, cf. Yang’s 121 in FIGS. 2e to 2h and related text, e.g., [0036].) is formed on the second dielectric layer (e.g., [0012], [0014]).
RE 5, modified Zhang discloses the interconnect structure of claim 3, wherein the second dielectric layer ([0012], [0014]) further comprises (see Casey for underlined) a second silicon dioxide layer formed on the second SiCN layer.
Zhang discloses the claimed invention except for a second silicon dioxide layer formed on the second SiCN layer. It would have been obvious … to use a second silicon carbon nitride (SiCN) layer; since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use …. In re Leshin, 125 USPQ 416 (CCPA 1960). As evidence, cf. Casey’s FIGS. 1-6 and related text, e.g., Abstract, cols. 1-10.
Casey, in FIGS. 1-6 and related text, e.g., Abstract, cols. 1-10, teaches a silicon dioxide layer (e.g., 14 – col. 7, lns. 1-4) formed on a SiCN layer (12).
It would have been obvious … to modify Zhang as evidenced in or in view of Casey. This is because the modification provides an interconnect structure that includes a low dielectric constant controlled pore glass material as the interlayer dielectric of the structure (Casey col. 1, lns. 9-12; col. 2, lns. 44-47). Moreover, it would have been KSR, 550 U.S. 398 (2007).
RE 6, modified Zhang discloses the claimed invention except for the interconnect structure of claim 5, wherein the second dielectric layer ([0012], [0014]) further comprises (see Casey for underlined) a second hydrogenated silicon-carbide (SiOCH) layer on the second silicon dioxide layer.
Zhang discloses the claimed invention except for a second hydrogenated silicon-carbide (SiOCH) layer  on the second silicon dioxide layer. It would have been obvious … to use the claimed materials; since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use …. In re Leshin, 125 USPQ 416 (CCPA 1960). As evidence, cf. Casey’s FIGS. 1-6 and related text, e.g., Abstract, cols. 1-10.
Casey, in FIGS. 1-6 and related text, e.g., Abstract, cols. 1-10, teaches a hydrogenated silicon-carbide (SiOCH) layer (20 – col. 8, lns. 16-19) on a silicon dioxide layer (14).
It would have been obvious … to modify Zhang as evidenced in or in view of Casey. This is because the modification provides an interconnect structure that includes a low dielectric constant controlled pore glass material as the interlayer dielectric of the structure (Casey col. 1, lns. 9-12; col. 2, lns. 44-47). Moreover, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 7, modified Zhang discloses the interconnect structure of claim 1, wherein the upper surface of the second barrier layer is flush with an upper surface of the second dielectric layer (e.g., [0012], [0014]).
RE 8, modified Zhang discloses the interconnect structure of claim 7, further comprising a third dielectric layer (e.g., [0012], [0014]. As evidence, cf. Yang’s 127 or 107ʹ or 127ʹ of IMD layer 135 – [0015], [0024], et seq.) on the graphene layer (119) and the amorphous carbon layer (e.g., a-SiCN) for a next interconnect structure.
RE 9, modified Zhang discloses the interconnect structure of claim 1, wherein the graphene layer (260) comprises 1 to 30 layers of graphene monoatomic layers ([0036] et seq.).
RE 10, modified Zhang discloses the interconnect structure of claim 1, wherein the second metal interconnect layer (e.g., [0012], [0014]. As evidence, cf. Yang’s 127 or 107ʹ or 127ʹ of IMD layer 135 – [0015], [0024], et seq.) comprises a damascene structure (FIGS. 2B, 2C).
RE 12, modified Zhang discloses the interconnect structure of claim 1, wherein:
the second barrier layer (240) comprises tantalum nitride and tantalum ([0012]. The Office notes that it would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate a functionally equivalent alternate expedient barrier layer (cf. Zhang’s [0012]), i.e., second barrier layer, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (7th Cir. 1977). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).); and
e.g., [0013]).
RE 13, insofar as definite, Zhang, in FIGS. 1 to 2h and related text, e.g., ABSTRACT, paragraphs [0001] to [0044], discloses an interconnect structure comprising:
a substrate (220);
a dielectric layer (210) comprising (see Casey for underlined) a silicon carbon nitride layer (SiCN) directly on the substrate (220), a silicon dioxide layer directly on the silicon carbon nitride layer, and a hydrogenated silicon-carbide layer (SiOCH) directly on the silicon dioxide layer;
a metal interconnect layer (250) in the dielectric layer (210) and having an upper surface flush with an upper surface of the dielectric layer (210);
a barrier layer (240) disposed between the dielectric layer (210) and the metal interconnect layer (250) and between the metal interconnect layer (250) and the substrate (220), the barrier layer (240) having an upper surface flush (FIGS. 2B, 2C) with the upper surface of the dielectric layer (210), wherein the first [sic] metal interconnect layer (250) and the first [sic] barrier layer (240) go through sequentially (see Casey for underlined) the hydrogenated silicon-carbide layer(SiOCH), the silicon dioxide layer, and the silicon carbon nitride layer (SiCN);
a graphene layer (260) on the metal interconnect layer (250) and directly contacting the upper surface of the barrier layer (240); and
an amorphous carbon layer (e.g., a-SiCN – [0014]) on the dielectric layer (210) and having an upper surface flush with an upper surface of the graphene layer (260. As evidence, cf. Yang’s 121 in FIGS. 2e to 2h and related text, e.g., [0036].), wherein the 
Zhang discloses the claimed invention except for a silicon carbon nitride (SiCN) layer directly on the substrate (220), a silicon dioxide layer directly on the SiCN layer, and a hydrogenated silicon-carbide layer (SiOCH) directly on the silicon dioxide layer, wherein the first [sic] metal interconnect layer (250) and the first [sic] barrier layer (240) go through sequentially the hydrogenated silicon-carbide layer(SiOCH), the silicon dioxide layer, and the silicon carbon nitride layer (SiCN).
Casey, in FIGS. 1-6 and related text, e.g., Abstract, cols. 1-10, teaches a silicon carbon nitride (SiCN) layer (12 – col. 5, lns. 40-46) directly on a substrate (10), a silicon dioxide layer (14 – col. 7, lns. 1-4) directly on the SiCN layer (12), and a hydrogenated silicon-carbide (SiOCH) layer (20 – col. 8, lns. 16-19) directly on the silicon dioxide layer (14). Giving the term/phrase “go through sequentially” its BRI, Zhang’s 240 and 250 going through Casey’s noted layers satisfies this element. MPEP §§ 2111 and 2131.
It would have been obvious … to modify Zhang as taught by Casey. This is because the modification provides an interconnect structure that includes a low dielectric constant controlled pore glass material as the interlayer dielectric of the structure (Casey col. 1, lns. 9-12; col. 2, lns. 44-47). Moreover, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007).
i.e., amorphous carbon layer simultaneously formed with the graphene layer, is not removed. Accordingly, the simplified process reduces manufacturing costs and processing time. Moreover, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007). Rejections of claim 13 and its dependents are based on the combined teachings of Zhang, Casey, and Yang.
RE 14, insofar as definite, modified Zhang discloses the interconnect structure of claim 13, wherein the amorphous carbon layer (e.g., a-SiCN) is adjacent to the graphene layer (260). As evidence, cf. Yang’s 121 in FIGS. 2e to 2h and related text, e.g., [0036].
RE 15, insofar as definite, modified Zhang discloses the interconnect structure of claim 13, wherein:
the substrate (220) comprises a semiconductor substrate ([0023], [0026]);
the dielectric layer (210) further comprises a first dielectric layer (e.g., Casey’s 12, 14, 20) on the semiconductor substrate (220); and
the metal interconnect layer (250) comprises a first metal interconnect layer (250) formed in the first dielectric layer (210) and having a bottom in contact with the barrier layer (240).
RE 16, insofar as definite, modified Zhang discloses the interconnect structure of claim 15, wherein the graphene layer (260) is formed on the first metal interconnect 
RE 17, insofar as definite, modified Zhang discloses the interconnect structure of claim 15, wherein:
the dielectric layer (210) further comprises a second dielectric layer (e.g., [0012], [0014]. As evidence, cf. Yang’s 127 or 107 of IMD layer 135; below, 107ʹ – [0015], [0024]) formed on the first dielectric layer (210);
the metal interconnect layer (250) further comprises a second metal interconnect layer (e.g., [0012], [0014]. As evidence, cf. Yang’s 117 of IMD layer 135; below 117ʹ) formed on the second dielectric layer (as evidence, Yang’s 127 or 107ʹ) and in contact with the first metal interconnect layer (250);
the graphene layer (260. As evidence, cf. Yang’s 119ʹ, i.e., 119 of IMD layer 135 – [0024]) is formed on the second metal interconnect layer (e.g., [0012], [0014]. As evidence, cf. Yang’s 117ʹ.); and
the amorphous carbon layer (e.g., a-SiCN) is formed on the second dielectric layer (e.g., [0012], [0014]). As evidence, cf. Yang’s 121 in FIGS. 2e to 2h and related text, e.g., [0036].
RE 18, insofar as definite, modified Zhang discloses the interconnect structure of claim 13, wherein the graphene layer (260) comprises 1 to 30 layers of graphene monoatomic layers ([0036] et seq.).
RE 19, insofar as definite, modified Zhang discloses the interconnect structure of claim 13, wherein the metal interconnect layer (250) comprises a damascene structure (FIGS. 2B, 2C).
RE 20, insofar as definite, modified Zhang discloses the interconnect structure of claim 17, wherein the barrier layer comprises:
a first barrier layer (240) comprising tantalum nitride  ([0012]) and disposed between the bottom of the first metal interconnect layer (250) and the substrate (220); and
a second barrier layer (e.g., [0012], [0014]. The Office notes that it would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate a functionally equivalent alternate expedient barrier layer (cf. Zhang’s [0012]), i.e., second barrier layer, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (7th Cir. 1977). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).) comprising tantalum nitride and tantalum ([0012]) and disposed between the second dielectric layer (as evidence, Yang’s 127 or 107ʹ) and the second metal interconnect layer (As evidence, cf. Yang’s 117 of IMD layer 135; below 117ʹ).
It would have been obvious … to modify Zhang as evidenced in or in view of Casey as taught by Yang. This is because the modification provides an interconnect structure in which a graphene byproduct, i.e., amorphous carbon layer simultaneously formed with the graphene layer, is not removed. Accordingly, the simplified process KSR, 550 U.S. 398 (2007).
RE 21, modified Zhang discloses the interconnect structure of claim 1, wherein:
the second barrier layer (e.g., [0012], [0014]) is formed directly on the first barrier layer (240) and the first metal interconnect layer (250) and covers completely a top surface of the first metal interconnect layer (250), and 
a size of [sic] bottom of the second barrier layer is smaller than a size of a bottom of the first barrier layer (240). Regarding the underlined portion, it would have been obvious … to modify Zhang’s  interconnect structure because such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art In re Rose, 105 USPQ 237 (CCPA 1955).
Claims 1-10 and 12-21 are rejected.
Remarks
The 27 JAN 2021 amendments to claims 1, 6, and 13 have been noted and entered.
The 27 JAN 2021 addition of claim 21 has been noted and entered.
Response to Applicant’s Amendments and/or Arguments
Applicant’s 27 JAN 2021 rebuttal arguments (REM pages 8-11) have been fully considered, but are found to be unpersuasive in light of the arguments and positions outlined in the above rejections. Furthermore, the new rejections were necessary due to 
Conclusion
Applicant’s amendments necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
/WALTER H SWANSON/Primary Examiner, Art Unit 2815